Citation Nr: 1647405	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  09-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for bronchitis prior to September 27, 2011.  

2.  Entitlement to an increased disability rating in excess of 10 percent for bronchitis from September 27, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to June 1966 and from March 1981 to March 1992.  

These matters come to the Board of Veteran's Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ), and a transcript of the hearing has been associated with the claims file.  

These matters were previously remanded by the Board in September 2011 and March 2014.  As discussed below, the requested development has been completed, and the matters are properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A June 2012 rating decision by the Appeals Management Center (AMC) granted an increased 30 percent disability rating for bronchitis, effective September 27, 2011; however, the Veteran's claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The Veteran failed to report for a November 2015 VA respiratory examination scheduled by VA in conjunction with his increased rating claims on appeal; moreover, good cause for his failure to report has not been shown by the evidence of record.  


CONCLUSIONS OF LAW

1.  Entitlement to an increased disability rating for bronchitis in excess of 10 percent prior to September 27, 2011, and in excess of 30 percent thereafter, is denied as a matter of law.  38 C.F.R. § 3.655 (2016).  

2.  Entitlement to a TDIU rating is denied as a matter of law.  38 C.F.R. § 3.655 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  With respect to the Veteran's claim of entitlement to an increased disability rating for bronchitis, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was provided to the Veteran within a March 2008 notice letter.  Additionally, the Veteran was provided with proper notice regarding his TDIU claim within a February 2015 notice letter.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, and lay statements.  

VA provided relevant examinations in May 2008 and September 2011 which were previously found inadequate to adjudicate the Veteran's claims on appeal.  Therefore, as directed by the Board in March 2014, VA scheduled the Veteran for an additional VA respiratory examination; however, he subsequently failed to appear and has not offered a statement of good cause or alleged a lack of notice.  Generally, when a veteran fails to appear for a VA examination related to a claim for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655(b) (2016).  

Specifically, when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a).  

In this case, the Veteran's claims on appeal are increased rating claims, rather than original or reopened claims; his claim of entitlement to an increased disability rating for bronchitis was filed in February 2008, and his intertwined TDIU increased rating claim was identified and remanded by the Board in March 2014.  

VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Additionally, in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process, such as notice regarding scheduled VA examinations.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  

Following the Board's March 2014, the record documents an October 2015 examination request which lists the Veteran's current address of record; however, the Veteran did not report for the subsequent VA respiratory examination in November 2015.  Moreover, he has not provided any reason for failing to report for the examination.  In fact, the January 2016 Supplemental Statement of the Case (SSOC) specifically informed the Veteran that his claims on appeal were being denied because he failed to report to the scheduled VA examination, and still no response has been received from the Veteran regarding potential good cause for his failure to report or a willingness to attend a rescheduled examination.  

Given the above, the Board is satisfied that the Veteran received proper notice and failed to report to the scheduled November 2015 VA respiratory examination without good cause.  See 38 C.F.R. § 3.655.  Therefore, the increased rating claims on appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An increased disability rating for bronchitis in excess of 10 percent prior to September 27, 2011, and in excess of 30 percent thereafter, is denied.  

A TDIU rating is denied.  



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


